UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7623



AJAMU SAWANDI OSBORNE,

                                              Plaintiff - Appellant,

          versus


M. W. MURPHY; P. JONES,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Anderson. Margaret B. Seymour, District Judge.
(CA-04-2368-8-MBS)


Submitted: February 23, 2006                   Decided: March 3, 2006


Before WIDENER, NIEMEYER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ajamu Sawandi Osborne, Appellant Pro Se. Barbara Murcier Bowens,
OFFICE OF THE UNITED STATES ATTORNEY, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Ajamu Sawandi Osborne appeals the district court’s order

denying relief on his Bivens action.*   We have reviewed the record

and find no reversible error.     Accordingly, we affirm for the

reasons stated by the district court.   See Osborne v. Murphy, No.

CA-04-2368-8-MBS (D.S.C. Sept. 7, 2005).     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                          AFFIRMED




     *
      Bivens v. Six Unknown Named Agents of the Federal Bureau of
Narcotics, 403 U.S. 388 (1971).

                              - 2 -